                                       Case 1:20-cv-00042-DBP Document 1 Filed 04/23/20 Page 1 of 1
    JS 44 (Rev. 06/17)                                                      CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                            DEFENDANTS
    Cindy Abernathy, individually and on behalf of all persons similarly                                       Molina Healthcare, Inc.
    situated

       (b) County of Residence of First Listed Plaintiff            Cache County, UT                             County of Residence of First Listed Defendant               Los Angeles County, CA
                                    (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
       (c) Attorneys (Firm Name, Address, and Telephone Number)                                                  NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

                                                                                                                  Attorneys (If Known)




    II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
      1    U.S. Government              X 3 Federal Question                                                                      PTF            DEF                                           PTF      DEF
             Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State          X1                  1   Incorporated or Principal Place          4      4
                                                                                                                                                             of Business In This State

      2    U.S. Government                 4   Diversity                                            Citizen of Another State                2          2   Incorporated and Principal Place          5     X5
             Defendant                           (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a                 3          3   Foreign Nation                            6          6
                                                                                                      Foreign Country
    IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                              Click here for: Nature of Suit Code Descriptions.
I             CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES                  I
      110 Insurance                      PERSONAL INJURY                 PERSONAL INJURY                   625 Drug Related Seizure             422 Appeal 28 USC 158            375 False Claims Act
      120 Marine                         310 Airplane                    365 Personal Injury -                 of Property 21 USC 881           423 Withdrawal                   376 Qui Tam (31 USC
      130 Miller Act                     315 Airplane Product                Product Liability             690 Other                                28 USC 157                       3729(a))
      140 Negotiable Instrument               Liability                  367 Health Care/                                                                                        400 State Reapportionment
      150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                     PROPERTY RIGHTS                  410 Antitrust
          & Enforcement of Judgment           Slander                        Personal Injury                                                    820 Copyrights                   430 Banks and Banking
      151 Medicare Act                   330 Federal Employers’              Product Liability                                                  830 Patent                       450 Commerce
      152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                                  835 Patent - Abbreviated         460 Deportation
          Student Loans                  340 Marine                          Injury Product                                                         New Drug Application         470 Racketeer Influenced and
          (Excludes Veterans)            345 Marine Product                  Liability                                                          840 Trademark                        Corrupt Organizations
      153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                            LABOR                      SOCIAL SECURITY                  480 Consumer Credit
          of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud            }<..   710 Fair Labor Standards             861 HIA (1395ff)                 490 Cable/Sat TV
      160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending                   Act                             862 Black Lung (923)             850 Securities/Commodities/
      190 Other Contract                     Product Liability           380 Other Personal                720 Labor/Management                 863 DIWC/DIWW (405(g))               Exchange
      195 Contract Product Liability     360 Other Personal                  Property Damage                    Relations                       864 SSID Title XVI               890 Other Statutory Actions
      196 Franchise                          Injury                      385 Property Damage               740 Railway Labor Act                865 RSI (405(g))                 891 Agricultural Acts
                                         362 Personal Injury -               Product Liability             751 Family and Medical                                                893 Environmental Matters
                                             Medical Malpractice                                                Leave Act                                                        895 Freedom of Information
I         REAL PROPERTY                    CIVIL RIGHTS                PRISONER PETITIONS                  790 Other Labor Litigation           FEDERAL TAX SUITS                    Act
      210 Land Condemnation              440 Other Civil Rights         Habeas Corpus:                     791 Employee Retirement              870 Taxes (U.S. Plaintiff        896 Arbitration
      220 Foreclosure                    441 Voting                     463 Alien Detainee                     Income Security Act                   or Defendant)               899 Administrative Procedure
      230 Rent Lease & Ejectment         442 Employment                 510 Motions to Vacate                                                   871 IRS—Third Party                  Act/Review or Appeal of
      240 Torts to Land                  443 Housing/                       Sentence                                                                 26 USC 7609                     Agency Decision
      245 Tort Product Liability             Accommodations             530 General                                                                                              950 Constitutionality of
      290 All Other Real Property        445 Amer. w/Disabilities -     535 Death Penalty                      IMMIGRATION                                                           State Statutes
                                             Employment                 Other:                             462 Naturalization Application
                                         446 Amer. w/Disabilities -     540 Mandamus & Other               465 Other Immigration
                                             Other                      550 Civil Rights                       Actions
                                         448 Education                  555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
    V. ORIGIN (Place an “X” in One Box Only)
X1         Original           2 Removed from                    3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                         8 Multidistrict
           Proceeding           State Court                           Appellate Court               Reopened                    Another District          Litigation -                          Litigation -
                                                                                                                         (specify)                        Transfer                             Direct File
                                           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Fair Labor Standards Act ("FLSA") 29 U.S.C. §§ 201, et seq.
    VI. CAUSE OF ACTION Brief description of cause:
                                           Misclassification and related wage violations
    VII. REQUESTED IN     X CHECK IF THIS IS A CLASS ACTION                                                DEMAND $                                    CHECK YES only if demanded in complaint:
         COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         X Yes       No
    VIII. RELATED CASE(S)
                           (See instructions):
          IF ANY                               JUDGE                                                                                            DOCKET NUMBER
    DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
                                                                                                                                  Case: 1:20−cv−00042
    04/23/2020                                                          /s/ Elizabeth M. Peck
    FOR OFFICE USE ONLY                                                                                                           Assigned To : Pead, Dustin B.
                                                                                                                                  Assign. Date : 4/23/2020
      RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                  MAG. JUDGE
                                                                                                                                  Description: Abernathy v. Molina Healthcare
